Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.
 Response to Amendment
	The Examiner acknowledges the amendments to the claims.  The Examiner withdraws the previous 112f interpretations.  The previous 103 rejections are also withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “each time one of a plurality of predetermined conditions is satisfied during polishing of the substrate by controlling at least one of the plurality of valves to measure a polishing rate applied to the substrate”.  The Examiner does not understand how the computer or the valves are capable of measuring the polishing rate applied to the substrate.  As control a polishing rate applied to the substrate”.  Similarly, in claim 4, “the computer is further configured to measure the polishing rates” is to be interpreted as “the computer is further configured to control the polishing rates”.
	Claims 2-5 are rejected due to dependency.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shiokawa (US 2015/0266159) in view of Sakurai (US 2006/0009127).
Regarding claim 1 (Currently Amended) Shiokawa discloses a substrate processing apparatus for polishing a substrate by pressing the substrate against a polishing pad, the substrate processing apparatus comprising: 
a polishing head (Item 1) defining a plurality of pressure chambers for pressing the substrate (Item 4, Paragraph [0051-53]); 
a computer (Item 500) configured to perform pressure feedback control by individually controlling pressures in the plurality of pressure chambers; 
the computer in communication with a sensor (Item 40) configured to measure a film thickness distribution of the substrate being polished; and 
the computer in communication with a plurality of valves, the computer further configured to change the pressure of at least one pressure chamber to one of the plurality of preset pressures for at least one of the plurality of pressure chambers each time one of a plurality of predetermined conditions is satisfied during polishing of the substrate by controlling at least one 
Shiokawa fails to explicitly disclose a non-transitory storage medium configured to store multiple pieces of information on a plurality of preset pressures of the plurality of pressure chambers; and the computer to store in the non-transitory storage medium the acquired response characteristic corresponding to each of the preset pressures of the plurality of pressure chambers.
Sakurai teaches a substrate processing apparatus comprising a polishing head (Item T) defining a plurality of pressure chambers for pressing the substrate (Items E1-E5) and a non-transitory storage medium configured to store multiple pieces of information on a plurality of preset pressures of the plurality of pressure chambers (Paragraph [0061], “memory”); and the computer to store in the non-transitory storage medium the acquired response characteristic corresponding to each of the preset pressures of the plurality of pressure chambers (Paragraphs [0061-77] gives an example of how the pressures correlate to a polishing rate/response characteristic and the complex process of determining the proper polishing rate).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the non transitory storage medium of Sakurai to the substrate processing apparatus of Shiokawa.  To determine the polishing model is very complicated due to all of the variables.  Storing some of the information as look up tables or known results would allow for these polishing models to more easily be accomplished ( Sakurai Paragraph [0019]).  
Regarding claim 2 (Original) Shiokawa in view of Sakurai disclose the substrate processing apparatus according to claim 1, wherein the predetermined condition is that a certain 
Regarding claim 3 (Original) Shiokawa in view of Sakurai disclose the substrate processing apparatus according to claim 1, wherein a plurality of the preset pressures include a reference pressure condition (Shiokawa Paragraph [0094 and 99] and figure 9 discuss the initial pressure, how it changes over time and a reference polishing trajectory) including reference values Page 2 of 9for the pressure chambers and a plurality of preset pressure conditions obtained by changing only the pressure value in one pressure chamber from the reference pressure condition (Paragraph [101 - 103]).  
Regarding claim 4 (Original) Shiokawa in view of Sakurai disclose the substrate processing apparatus according to claim 1, wherein the computer is further configured to measure the polishing rates by performing the polishing on one substrate under the preset pressures in sequence (Shiokawa Abstract, the measuring and pressure change is done while polishing, not in a subsequent polishing operation).  
Regarding claim 5 (Currently Amended) Shiokawa in view of Sakurai disclose the substrate processing apparatus according to claim 3, wherein the computer is further configured to acquire a reference rate indicative of temporal change of a polishing rate on the basis of the reference pressure condition, perform standardization of the polishing rate that has been obtained by performing the polishing under the preset pressures in sequence, the standardization being performed on the basis of the reference rate, and thereby correct the polishing rate (Shiokawa Paragraphs [0094 and 99-103] and Figure 9 discusses the polishing trajectory).
Response to Amendment
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723